
	
		I
		112th CONGRESS
		1st Session
		H. R. 3236
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Walz of Minnesota
			 (for himself and Mr. Fortenberry)
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To expand and improve opportunities for beginning farmers
		  and ranchers, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Beginning Farmer and Rancher
			 Opportunity Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Conservation
					Subtitle A—Conservation reserve program
					Sec. 101. Extension of conservation reserve
				program.
					Sec. 102. Contracts.
					Subtitle B—Farmland protection program
					Sec. 111. Farmland protection program.
					Subtitle C—Environmental quality incentives
				program
					Sec. 121. Establishment and administration of environmental
				quality incentives program.
					Sec. 122. Conservation innovation grants and
				payments.
					Subtitle D—Funding and administration
					Sec. 131. Funding of conservation programs under Food Security
				Act of 1985.
					Sec. 132. Assistance to certain farmers or ranchers for
				conservation access.
					Sec. 133. Comprehensive conservation planning.
					TITLE II—Credit
					Subtitle A—Farm ownership loans
					Sec. 201. Direct farm ownership experience
				requirement.
					Sec. 202. Conservation loan and loan guarantee
				program.
					Sec. 203. Loan terms for down payment loan program.
					Sec. 204. Definition of qualified beginning farmer or
				rancher.
					Subtitle B—Operating loans
					Sec. 211. Young beginning farmer or rancher
				microloans.
					Subtitle C—Administrative provisions
					Sec. 221. Beginning farmer and rancher individual development
				accounts pilot program.
					Sec. 222. Transition to private commercial or other sources of
				credit.
					Sec. 223. Loan authorization levels.
					Sec. 224. Direct loans for beginning farmers and
				ranchers.
					Sec. 225. Borrower training.
					TITLE III—Rural development
					Sec. 301. Value-added producer grants.
					Sec. 302. Use of loans and grants for entrepreneurial farm
				enterprises.
					TITLE IV—Research, education, and extension
					Sec. 401. Beginning farmer and rancher development
				program.
					Sec. 402. Agriculture and Food Research Initiative.
					TITLE V—Crop insurance
					Sec. 501. Sense of Congress on beginning farmer and rancher
				access to crop and revenue insurance.
					Sec. 502. Risk management partnership programs.
					TITLE VI—Miscellaneous
					Sec. 601. Small and beginning farmer and rancher
				coordinators.
					Sec. 602. Military Veterans Agricultural Liaison.
					Sec. 603. Budgetary effects.
					Sec. 604. Effective date.
				
			IConservation
			AConservation
			 reserve program
				101.Extension of
			 conservation reserve program
					(a)In
			 generalSection 1231(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended by striking
			 2012 and inserting 2017.
					(b)Land eligible
			 for enrollment in conservation reserveSection 1231(b)(1)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3831(b)(1)(B)) is amended by striking Food,
			 Conservation, and Energy Act of 2008 and inserting Beginning Farmer and Rancher Opportunity Act of
			 2011.
					(c)Maximum
			 enrollment of acreage in conservation reserveSection 1231(d) of the Food Security Act of
			 1985 (16 U.S.C. 3831(d)) is amended—
						(1)by striking the
			 first sentence; and
						(2)in the second
			 sentence, by striking 2010, 2011, and 2012 and inserting
			 2010 through 2017.
						(d)Pilot program
			 for enrollment of wetland and buffer acreage in conservation
			 reserveSection 1231B of the
			 Food Security Act of 1985 (16 U.S.C. 3831b) is amended—
						(1)in subsection (a)(1), by striking
			 2012 and inserting 2017; and
						(2)in subsection
			 (b)(1)(C), by striking 2002 through 2007 and inserting
			 2008 through 2012.
						102.ContractsSection 1235 of the Food Security Act of
			 1985 (16 U.S.C. 3835) is amended—
					(1)in subsection
			 (c)(1)(B), by striking clause (iii) and inserting the following:
						
							(iii)to facilitate a
				transition of land subject to the contract from a retired or retiring owner or
				operator to a beginning farmer or rancher, socially disadvantaged farmer or
				rancher, or limited resource farmer or rancher who is or will be actively
				engaged in farming or ranching with respect to the land transferred under this
				subsection for the purpose of returning some or all of the land into production
				using sustainable grazing or crop production methods that meet or exceed the
				resource management system quality criteria for erosion, soil quality, water
				quality, and fish and wildlife; or
							;
				and
					(2)in subsection
			 (f)(1)—
						(A)in the matter
			 preceding subparagraph (A), by striking or socially disadvantaged farmer
			 or rancher and inserting socially disadvantaged farmer or
			 rancher, or limited resource farmer or rancher who is or will be actively
			 engaged in farming or ranching with respect to the land transferred under this
			 subsection; and
						(B)by striking
			 subparagraphs (C), (D), and (E) and inserting the following:
							
								(C)require the
				covered farmer or rancher to develop and implement a comprehensive conservation
				plan that addresses all resource concerns and meets such sustainability
				criteria as the Secretary may establish;
								(D)provide to the
				covered farmer or rancher an opportunity to enroll in the conservation
				stewardship program or the environmental quality incentives program at any time
				beginning on the date that is 1 year before the date of termination of the
				contract, including technical and financial assistance in the development of a
				comprehensive conservation plan;
								(E)if the land
				transferred under this subsection remains in grass cover, provide to the
				covered farmer or rancher an opportunity to enroll in a long-term or permanent
				easement under the grassland reserve program or farmland protection program at
				any time beginning on the date that is 1 year before the date of termination of
				the contact; and
								(F)continue to make
				annual payments to the retired or retiring owner or operator for not more than
				an additional 2 years after the date of termination of the contract, except
				that, in the case of a retired or retiring owner or operator who is a family
				member (as defined in section 1001) of the covered farmer or rancher, the
				additional payments shall be made only if title to the land is sold or
				transferred to the covered farmer or rancher on termination of the
				contract.
								.
						BFarmland
			 protection program
				111.Farmland
			 protection programSection
			 1238I of the Food Security Act of 1985 (16 U.S.C. 3838i) is amended—
					(1)in subsection (b), by inserting to
			 promote farm viability for future generations before the period at the
			 end; and
					(2)in subsection
			 (g)(4)—
						(A)in subparagraph
			 (B), by striking and at the end;
						(B)by redesignating
			 subparagraph (C) as subparagraph (D); and
						(C)by inserting after
			 subparagraph (B) the following:
							
								(C)provide a funding
				priority, to the maximum extent practicable, for—
									(i)eligible land for
				which there exists a farm or ranch succession plan or similar plan established
				to create opportunities for beginning farmers and ranchers and encourage farm
				viability for future generations;
									(ii)easements that
				exercise an option to purchase at a price that is equal to the agricultural use
				value;
									(iii)qualified
				beginning farmers or ranchers with contracts to purchase the land to be
				protected;
									(iv)land owned by a
				nongovernmental organization that will be sold to a qualified beginning farmer
				or rancher;
									(v)contemporaneous
				farm transfers of eligible land to qualified beginning farmers and ranchers
				that may not occur without the financial assistance of the program; and
									(vi)other similar
				mechanisms to maintain the affordability of farm and ranch land for successive
				generations of farmers and ranchers;
				and
									.
						CEnvironmental
			 quality incentives program
				121.Establishment
			 and administration of environmental quality incentives programSection 1240B of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–2) is amended—
					(1)in subsection (a), by striking
			 2012 and inserting 2017;
					(2)in subsection (d)(4)(B), by striking
			 30 percent and inserting 50 percent; and
					(3)in subsection (f), by striking
			 2012 and inserting 2017.
					122.Conservation
			 innovation grants and paymentsSection 1240H of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–8) is amended—
					(1)in subsection (a)(2)—
						(A)in subparagraph (C), by striking ;
			 and and inserting a semicolon;
						(B)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(E)provide environmental and resource
				conservation benefits through increased participation by beginning farmers and
				ranchers and socially disadvantaged farmers and
				ranchers.
								;
				and
						(2)in subsection (b)(2), by striking
			 2012 and inserting 2017.
					DFunding and
			 administration
				131.Funding of
			 conservation programs under Food Security Act of 1985
					(a)In
			 generalSection 1241(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended in the matter
			 preceding paragraph (1) by striking 2012 and inserting
			 2017.
					(b)Conservation
			 reserve programSection
			 1241(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(1)) is amended
			 by striking 2012 each place it appears and inserting
			 2017.
					(c)Environmental
			 quality incentives programSection 1241(a)(6)(E) of the Food
			 Security Act of 1985 (16 U.S.C. 3841(a)(6)(E)) is amended by striking
			 fiscal year 2012 and inserting each of fiscal years 2012
			 through 2017.
					132.Assistance to
			 certain farmers or ranchers for conservation accessSection 1241(g) of the Food Security Act of
			 1985 (16 U.S.C. 3841(g)) is amended—
					(1)in paragraph (1)—
						(A)by striking 2012 and
			 inserting 2017; and
						(B)by striking 5 percent each
			 place it appears and inserting 10 percent;
						(2)in paragraph (2),
			 by inserting (but not earlier than 120 days after the date that funding
			 for the fiscal year is allocated to the States) after
			 Secretary;
					(3)in paragraph (3),
			 by inserting (but not earlier than 120 days after the date that acres
			 for the fiscal year are allocated to the States) after
			 Secretary; and
					(4)by adding at the
			 end the following:
						
							(4)Participation by
				beginning and socially disadvantaged farmers and ranchersNothing
				in this subsection prohibits beginning or socially disadvantaged farmers or
				ranchers from participating in programs and receiving funding available under
				this title that is not reserved under paragraph (1).
							(5)Technical
				assistanceWithin the funds reserved under paragraph (1), the
				Secretary shall allocate to the Natural Resources Conservation Service funding
				for technical assistance at a rate that is not more than 10 percent higher than
				the rate that would otherwise apply to allow the Service to provide additional
				technical assistance to beginning farmers or ranchers and socially
				disadvantaged farmers or ranchers to establish conservation
				plans.
							.
					133.Comprehensive
			 conservation planningSection
			 1244(a) of the Food Security Act of 1985 (16 U.S.C. 3844(a)) is amended by
			 adding at the end the following:
					
						(3)Comprehensive
				conservation planningIn carrying out this subsection, the
				Secretary shall provide technical and financial assistance using resources
				available under the environmental quality incentives program, conservation
				stewardship program, or such other programs as the Secretary may determine to
				covered persons who request the assistance to develop a comprehensive
				conservation plan for the farming or ranching operation of the covered
				person.
						.
				IICredit
			AFarm ownership
			 loans
				201.Direct farm
			 ownership experience requirementSection 302(b)(1) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1922(b)) is amended by striking 3
			 years and inserting 2 years.
				202.Conservation
			 loan and loan guarantee programSection 304 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1924) is amended—
					(1)in subsection (c)(2)—
						(A)by striking shall meet and
			 inserting “shall—
							
								(A)meet
								;
				
						(B)in subparagraph
			 (A) (as so designated), by striking the period at the end and inserting
			 ; and; and
						(C)by adding at the
			 end the following:
							
								(B)be the owner or
				operator of not larger than a family
				farm.
								; 
						(2)in subsection (e)—
						(A)by striking The portion and
			 inserting the following:
							
								(1)In
				generalExcept as provided in paragraph (2), the
				portion
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Beginning and
				socially disadvantaged farmers and ranchersIn the case of
				beginning farmers or ranchers and socially disadvantaged farmers or ranchers,
				the portion of the loan the Secretary may guarantee under this section shall be
				95 percent of the principal amount of the
				loan.
								;
				and
						(3)by striking
			 subsection (h) and inserting the following:
						
							(h)Funding
								(1)In
				generalThe Secretary may make or guarantee loans under this
				section for not more than $250,000,000 for each of fiscal years 2013 through
				2017, of which, for each fiscal year, not more than 1/2
				shall be used for direct loans and not more than 1/2 shall
				be used for guaranteed loans.
								(2)Qualified
				beginning farmers and ranchers
									(A)Direct
				loansOf the amount made available for direct loans for a fiscal
				year under paragraph (1), the Secretary shall reserve for qualified beginning
				farmers and ranchers until April 1 of the fiscal year not less than 50 percent
				of the amount.
									(B)Guaranteed
				loansOf the amount made available for guaranteed loans for a
				fiscal year under paragraph (1), the Secretary shall reserve for qualified
				beginning farmers and ranchers until April 1 of the fiscal year not less than
				50 percent of the
				amount.
									.
					203.Loan terms for
			 down payment loan programSection 310E(b)(1)(C) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1935(b)(1)(C)) is amended by striking
			 $500,000 and inserting $667,000.
				204.Definition of
			 qualified beginning farmer or rancherSection 343(a)(11)(F) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1991(a)(11)(F)) is amended by striking
			 median and inserting average.
				BOperating
			 loans
				211.Young beginning
			 farmer or rancher microloansSection 311 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1941) is amended by adding at the end the
			 following:
					
						(d)Young beginning
				farmer or rancher microloans
							(1)In
				generalThe Secretary may make microloans under this subtitle to
				beginning farmers or ranchers who are not less than 19 and not more than 35
				years of age to enable the beginning farmers or ranchers to obtain flexible
				capital to finance operations.
							(2)LiabilityIn
				the case of a microloan under this subsection, the Secretary may accept the
				personal liability of a cosigner of the promissory note in addition to the
				personal liability of the borrower.
							(3)Principal
				balanceThe principal balance for a microloan made under this
				subsection shall not exceed $35,000.
							(4)TermLoan
				repayment under this subsection shall be required in not less than 1 and not
				more than 7 years.
							(5)Interest
				rateThe interest rate on a loan made under this subsection shall
				not exceed the maximum interest rate that may be charged low income, limited
				resource borrowers under section 316(a)(2).
							(6)Borrower
				training
								(A)In
				generalSubject to subparagraph (B), to be eligible for a
				microloan under this subsection, the borrower shall have successfully
				completed, or will complete within 1 year, borrower training described in
				section 359.
								(B)WaiversIn
				carrying out subparagraph (A), the Secretary shall not grant a waiver described
				in section 359(f) except in the case of a borrower who successfully completed,
				or will complete within 1 year, an equivalent training program, including
				programs established under section 7405 of the Farm Security and Rural
				Investment Act of 2002 (7 U.S.C. 3319f), as determined by the
				Secretary.
								.
				CAdministrative
			 provisions
				221.Beginning
			 farmer and rancher individual development accounts pilot programSection 333B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1983b) is amended by striking subsection (h)
			 and inserting the following:
					
						(h)FundingOn
				October 1, 2012, and on each October 1 thereafter through October 1, 2016, of
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $5,000,000, to remain available until
				expended.
						.
				222.Transition to
			 private commercial or other sources of credit
					(a)Conditions for
			 direct loansSection 311(c)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1941(c)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A), by striking the semicolon at the end and inserting ;
			 and;
							(B)in subparagraph
			 (B), by striking ; or at the end and inserting a period;
			 and
							(C)by striking
			 subparagraph (C); and
							(2)by striking
			 paragraphs (3) and (4) and inserting the following:
							
								(3)Term
				limitsSubject to paragraph (4), if a farmer or rancher has
				received a direct operating loan pursuant to this section in each of 9
				consecutive years, the farmer or rancher may not receive a direct operating
				loan from the Secretary under this section for the next year.
								(4)Waivers for farm
				and ranch operations on tribal landThe Secretary shall waive the
				limitation under paragraph (3) for a direct loan made under this subtitle to a
				farmer or rancher whose farm or ranch land is subject to the jurisdiction of an
				Indian tribe and whose loan is secured by 1 or more security instruments that
				are subject to the jurisdiction of an Indian tribe if the Secretary determines
				that commercial credit is not generally available for the farm or ranch
				operations.
								.
						(b)Limitation on
			 period borrowers are eligible for guaranteed assistanceSection
			 319 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1949) is
			 amended by striking subsection (b) and inserting the following:
						
							(b)Limitation on
				period borrowers are eligible for guaranteed assistanceIf a
				borrower has received a guaranteed loan under this subtitle in each of 15
				consecutive years, the borrower may not receive a loan guaranteed by the
				Secretary for the next
				year.
							.
					223.Loan
			 authorization levelsSection
			 346(b)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1994(b)(1)) is amended—
					(1)in the matter preceding subparagraph (A),
			 by striking $4,226,000,000 for each of fiscal years 2008 through
			 2012 and inserting $5,000,000,000 for each of fiscal years 2013
			 through 2017 ;
					(2)in subparagraph (A)—
						(A)in the matter
			 preceding clause (i), by striking $1,200,000,000 and inserting
			 $2,000,000,000;
						(B)in clause (i), by striking
			 $350,000,000 and inserting $750,000,000;
			 and
						(C)in clause (ii), by
			 striking $850,000,000 and inserting
			 $1,250,000,000; and
						(3)in subparagraph (B)—
						(A)in the matter
			 preceding clause (i), by striking $3,026,000,000 and inserting
			 $3,000,000,000;
						(B)in clause (i), by striking
			 $1,000,000,000 and inserting $1,500,000,000;
			 and
						(C)in clause (ii), by
			 striking $2,026,000,000 and inserting
			 $1,500,000,000.
						224.Direct loans
			 for beginning farmers and ranchersSection 346(b)(2)(A) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1994(b)(2)(A)) is amended—
					(1)in clause (i), by adding at the end the
			 following:
						
							(III)PriorityIn
				order to maximize the number of borrowers served under this clause, the
				Secretary—
								(aa)shall give
				priority to borrowers who apply under the down payment loan program under
				section 310E or joint financing arrangements under section 307(a)(3)(D);
				and
								(bb)may
				offer other financing options only if the Secretary determines that down
				payment or other participation loan options are not a viable approach for a
				particular borrower.
								;
				and
					(2)in clause
			 (ii)(III), by striking each of fiscal years 2008 through 2012
			 and inserting fiscal year 2008 and each fiscal year
			 thereafter.
					225.Borrower
			 trainingSection 359 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2006a) is amended by
			 adding at the end the following:
					
						(g)CoordinationThe
				Secretary shall coordinate the borrower training program under this section
				with the beginning farmer and rancher development program established under
				section 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				3319f) to ensure, to the maximum extent practicable, that financial management
				training programs funded under the beginning farmer and rancher development
				program are designed in such a way that the financial management training
				programs will—
							(1)meet borrower
				training requirements under this section; and
							(2)qualify as
				beginning farmer and rancher development program projects covered by contracts
				under subsection
				(b).
							.
				IIIRural
			 development
			301.Value-added
			 producer grantsSection 231(b)
			 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)) is
			 amended—
				(1)by striking paragraph (6) and inserting the
			 following:
					
						(6)Priority
							(A)In
				generalIn awarding grants under this subsection, the Secretary
				shall give priority to projects that—
								(i)contribute to
				increasing opportunities for operators of small- and medium-sized farms and
				ranches that are structured as a family farm; or
								(ii)have applicants
				at least 1/4 of whom are beginning farmers or ranchers or
				socially disadvantaged farmers or ranchers.
								(B)RankingIn
				evaluating and ranking proposals under this subsection, the Secretary shall
				provide very substantial weight to the priorities described in subparagraph
				(A).
							;
				and
				(2)in paragraph
			 (7)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking October 1, 2008 and inserting October 1, 2012,
			 and each October 1 thereafter through October 1, 2016; and
						(ii)by
			 striking $15,000,000 and inserting
			 $30,000,000;
						(B)in subparagraph
			 (B), by striking 2012 and inserting 2017;
			 and
					(C)in subparagraph
			 (C)—
						(i)in
			 clause (i), by striking benefit and inserting have
			 applicants at least 1/4 of whom are; and
						(ii)in
			 clause (iii), by striking June 30 of the fiscal year and
			 inserting the close of the annual proposal review
			 process.
						302.Use of loans
			 and grants for entrepreneurial farm enterprisesSubtitle D of the Consolidated Farm and
			 Rural Development Act is amended by inserting after section 365 (7 U.S.C. 2008)
			 the following:
				
					366.Use of loans
				and grants for entrepreneurial farm enterprises
						(a)In
				generalThe Secretary shall
				approve grants and loans under any rural development program established under
				this title to support farm and farm-related business enterprises that—
							(1)create new entrepreneurial employment
				opportunities for beginning farmers and ranchers;
							(2)have the effect of—
								(A)creating new small- and medium-size family
				farms;
								(B)enhancing local and regional food
				systems;
								(C)increasing value-added production and new
				markets;
								(D)preserving farmland and rural heritage;
				and
								(E)developing strong rural economies;
				and
								(3)are consistent
				with the purposes of the program.
							(b)LimitationLoans or grants made under this section
				shall not be available for annual agricultural production
				purposes.
						.
			IVResearch,
			 education, and extension
			401.Beginning
			 farmer and rancher development programSection 7405 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3319f) is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (Q), by striking and after the semicolon at the
			 end;
						(ii)by
			 redesignating subparagraph (R) as subparagraph (S); and
						(iii)by
			 inserting after subparagraph (Q) the following:
							
								(R)agricultural
				rehabilitation and vocational training for veterans;
				and
								;
						(B)in paragraph
			 (4)—
						(i)by
			 striking To be eligible and inserting the following:
							
								(A)In
				generalExcept as provided in subparagraph (B), to be
				eligible
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)ExceptionsThe
				Secretary may waive or modify the matching requirement in subparagraph (A) if
				the Secretary determines a waiver or modification is necessary to effectively
				reach an underserved area or
				population.
								;
						(C)in paragraph
			 (8)—
						(i)in
			 subparagraph (B), by striking and after the semicolon at the
			 end;
						(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(D)military veteran
				beginning farmers and ranchers.
								;
				and
						(D)by adding at the
			 end the following:
						
							(11)Indirect
				costsTo help facilitate participation in the program under this
				subsection by nongovernmental and community-based nonprofit organizations, the
				Secretary shall provide for an optional 10 percent indirect cost option in lieu
				of a higher negotiated rate.
							;
				and
					(2)in subsection
			 (h)—
					(A)in paragraph (1),
			 by striking section— and all that follows through the period at
			 the end and inserting $25,000,000 for each of fiscal years 2013 through
			 2017.; and
					(B)in paragraph (2),
			 by striking 2008 through 2012 and inserting 2013 through
			 2017.
					402.Agriculture and
			 Food Research InitiativeSubsection (b) of the Competitive, Special,
			 and Facilities Research Grant Act (7 U.S.C. 450i(b)) is amended—
				(1)in paragraph
			 (2)(F)—
					(A)by redesignating
			 clauses (iii) through (vi) as clauses (iv) through (vii), respectively;
			 and
					(B)by inserting after
			 clause (ii) the following:
						
							(iii)new farming
				opportunities, including young, beginning, socially disadvantaged, and
				immigrant issues and farm transition, farm transfer, farm entry, and beginning
				farmer profitability
				issues;
							;
					(2)in paragraph (7),
			 in the matter preceding subparagraph (A), by inserting projects
			 (including integrated projects) after education;
			 and
				(3)in paragraph
			 (11)(A)—
					(A)in the matter
			 preceding clause (i), by striking 2008 through 2012 and
			 inserting 2013 through 2017; and
					(B)in clause (i), by
			 striking pursuant to and inserting under.
					VCrop
			 insurance
			501.Sense of
			 Congress on beginning farmer and rancher access to crop and revenue
			 insuranceIt is the sense of
			 Congress that the Secretary of Agriculture should, to the maximum extent
			 practicable, remove barriers and ensure effective access to crop and revenue
			 insurance by beginning farmers and ranchers on terms that are fair and assist
			 in the goal of increasing the number of new farming and ranching
			 opportunities.
			502.Risk management
			 partnership programsSection
			 522 of the Federal Crop Insurance Act (7 U.S.C. 1522) is amended—
				(1)in subsection (d)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking priority given to risk and inserting “priority given
			 to—
							
								(A)risk
								;
						(ii)by
			 striking the period at the end and inserting ; and; and
						(iii)by
			 adding at the end the following:
							
								(B)underserved
				producers, including beginning farmers and ranchers and socially disadvantaged
				farmers and
				ranchers.
								;
						(B)in paragraph
			 (2)—
						(i)by
			 striking options for producers and inserting “options
			 for—
							
								(A)producers
								;
						(ii)by
			 striking the period at the end and inserting ; and; and
						(iii)by
			 adding at the end the following:
							
								(B)underserved
				producers, including beginning farmers and ranchers and socially disadvantaged
				farmers and ranchers.
								;
				and
						(C)by adding at the
			 end the following:
						
							(4)RequirementsIn
				carrying out the programs established under paragraphs (2) and (3), the
				Secretary shall place special emphasis on risk management techniques, tools,
				and programs that are specifically targeted at—
								(A)beginning farmers
				or ranchers;
								(B)legal immigrant
				farmers or ranchers that are attempting to become established agricultural
				producers in the United States;
								(C)socially
				disadvantaged farmers or ranchers;
								(D)farmers or
				ranchers that—
									(i)are preparing to
				retire; and
									(ii)are using
				transition strategies to help new farmers or ranchers get started; and
									(E)new or established
				farmers or ranchers that are converting production and marketing systems to
				pursue new markets.
								;
				and
					(2)in subsection
			 (e)(2)(A), by striking $12,500,000 for fiscal year 2008 and
			 inserting $15,000,000 for fiscal year 2013.
				VIMiscellaneous
			601.Small and
			 beginning farmer and rancher coordinatorsSection 226B of the Department of
			 Agriculture Reorganization Act of 1994 (7 U.S.C. 6934) is amended—
				(1)in subsection (c)(4), by inserting before
			 the semicolon at the end the following: , including review of
			 rulemakings to provide an assessment and make recommendations regarding the
			 impact of rules on small farms and ranches, beginning and socially
			 disadvantaged farmers and ranchers, and related matters relevant to the
			 structure of agriculture;
				(2)in subsection
			 (e)(2)—
					(A)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(B)by inserting after
			 subparagraph (C) the following:
						
							(D)State small and
				beginning farmer and rancher coordinator
								(i)In
				generalThe Small Farms and Beginning Farmers and Ranchers Group
				shall designate a State small and beginning farmer and rancher coordinator from
				among the State office employees of the Farm Service Agency, the Natural
				Resources Conservation Service, the Risk Management Agency, the Rural
				Business-Cooperative Service, and the Rural Utilities Service.
								(ii)TrainingThe
				Small Farms and Beginning Farmers and Ranchers Group shall coordinate the
				development of a training plan so that each State coordinator shall receive
				sufficient training to have a general working knowledge of the programs and
				services available from each agency of the Department to assist small and
				beginning farmers and ranchers.
								(iii)DutiesThe
				coordinator shall—
									(I)coordinate
				technical assistance at the State level to help small and beginning farmers and
				ranchers gain access to programs of the Department;
									(II)develop and
				submit a State plan for approval by the Small Farms and Beginning Farmers and
				Ranchers Group to provide coordination to ensure adequate services to small and
				beginning farmers and ranchers at all county and area offices throughout the
				State;
									(III)oversee
				implementation of the approved State plan; and
									(IV)work with
				outreach coordinators in the State offices of the Farm Service Agency, the
				Natural Resources Conservation Service, the Risk Management Agency, the Rural
				Business-Cooperative Service, and the Rural Utilities Service to ensure
				appropriate information about technical assistance is available at outreach
				events and activities.
									;
				and
					(3)in subsection (f),
			 by striking paragraph (3); and
				(4)by adding at the
			 end the following:
					
						(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary for each of fiscal years 2013
				through
				2017.
						.
				602.Military
			 Veterans Agricultural Liaison
				(a)In
			 generalSubtitle A of the Department of Agriculture
			 Reorganization Act of 1994 is amended by inserting after section 218 (7 U.S.C.
			 6918) the following:
					
						219.Military
				Veterans Agricultural Liaison
							(a)AuthorizationThe
				Secretary shall establish in the Department the position of Military Veterans
				Agricultural Liaison.
							(b)DutiesThe
				Military Veterans Agricultural Liaison shall—
								(1)provide
				information to returning veterans about, and connect returning veterans with,
				beginning farmer training and agricultural vocational and rehabilitation
				programs appropriate to the needs and interests of returning veterans,
				including assisting veterans in using Federal veterans educational benefits for
				purposes relating to beginning a farming or ranching career;
								(2)provide
				information to veterans concerning the availability of and eligibility
				requirements for participation in agricultural programs, with particular
				emphasis on beginning farmer and rancher programs;
								(3)serving as a
				resource for assisting veteran farmers and ranchers, and potential farmers and
				ranchers, in applying for participation in agricultural programs; and
								(4)advocating on
				behalf of veterans in interactions with employees of the
				Department.
								.
				(b)Conforming
			 amendmentsSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
					(1)in paragraph (6),
			 by striking or after the semicolon at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(8)the authority of
				the Secretary to establish in the Department the position of Military Veterans
				Agricultural Liaison in accordance with section
				219.
							.
					603.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			604.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on October 1, 2012.
			
